Citation Nr: 0726809	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-17 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $2,196.20.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1969 to 
July 1973, and from November 1990 to August 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which denied the veteran's request for waiver of the recovery 
of   an overpayment of disability compensation benefits in 
the amount of $4,352.20.  

While the appeal was pending, the Committee reconsidered this 
matter and granted a partial waiver of overpayment in the 
amount of $2,156 -- and this provided for a remaining amount 
of indebtedness of $2,196.20 on which payment was still 
considered due.  A May 2003 statement of the case (SOC) was 
set forth explaining the basis for denial of waiver of the 
remaining portion of indebtedness.                     As 
indicated in his April 2004 VA Form 9 (e.g., substantive 
appeal), the veteran continued his claim for a full waiver of 
the original debt.


FINDINGS OF FACT

1.  In connection with his receipt of service-connected 
disability compensation, the veteran was in receipt of an 
additional allowance based on his daughter having been 
considered a dependent child.  

2.  On August 23, 2000 his daughter also elected to receive 
Dependents Educational Assistance (DEA) benefits under 
Chapter 35 (from another regional office), the election of 
which concurrent with the veteran's additional allowance for 
her as a dependent child is precluded by VA law and 
regulations.   

3.  The veteran first notified the RO of his daughter's DEA 
election on July 26, 2001.  The RO eventually undertook 
action to correct this concurrent receipt of additional 
compensation and DEA benefits, effective November 1, 2002.                
4.  A resulting overpayment was created of $4,352.20, which 
the RO's Committee on Waivers and Compromises later reduced 
to the current level of $2,196.20.

5.  Upon evaluating all relevant circumstances in accordance 
with VA's equitable discretion, including those events that 
led to creation of the indebtedness and the potential 
likelihood of undue economic hardship, waiver of recovery of 
overpayment is not warranted.


CONCLUSION OF LAW

Recovery of the $2,196.20 overpayment in disability 
compensation benefits to the veteran would not be against 
equity and good conscience.  38 U.S.C.A. §§ 5107(b), 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000, and this law 
prescribed several essential requirements regarding VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

The U.S. Court of Appeals for Veterans Claims (Court), 
however, has determined that the VCAA does not apply to 
claims for waiver of recovery of indebtedness.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  See, too, Lueras v. 
Principi, 18 Vet. App. 435, 437 (2004) (a claim under Chapter 
53, which involves application for waiver of overpayment, is 
not a claim for benefits in the first instance, and hence not 
a matter for which the notice requirements under section 
5103(a) are applicable).  Thus, it was not absolutely 
required that VA expressly undertake action informing the 
veteran of the VCAA's duty to notify and assist,  and its 
significance to the development of his claim.
This notwithstanding, the RO has nonetheless taken 
substantial measures to ensure that the record is complete, 
including the opportunity for the veteran to present relevant 
evidence and information on his behalf.   In its November 
2002 correspondence, the RO informed the veteran of the 
opportunity to seek waiver of recovery of the indebtedness in 
question, and to contest the amount of the overpayment 
itself.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  See also 38 C.F.R. § 1.911(c).  The RO has likewise 
provided the veteran with VA Form 20-5655 (Financial Status 
Report), copies of which he has completed and returned in 
November 2002, and in January 2003.  As such, while the VCAA 
is inapplicable under the circumstances, the veteran still 
has had a reasonable opportunity to present additional 
evidence and contentions.  Hence, his claim now may be fairly 
considered on its merits.

Background

In this instance, the original overpayment in the amount of 
$4,352.20 was deemed to have been created from the concurrent 
payment of disability compensation to the veteran of an 
additional allowance for his daughter as a dependent, and 
Dependents Educational Assistance benefits under Chapter 35, 
Title 38, United States Code disbursed to her from August 23, 
2000 to October 31, 2002.  This amount has since been reduced 
during the pendency of the appeal to the present $2,196.20 
level.

At the point in time immediately proceeding the events that 
led to the creation of the contested indebtedness, the 
veteran was in receipt of service-connected compensation for 
various disabilities with a combined disability rating                  
(under 38 C.F.R. § 4.25) of 80 percent.  He was also in 
receipt of a total disability rating based on individual 
unemployability (TDIU), this in itself providing for 
compensation benefits equivalent to a 100 percent disability 
evaluation.  Prior correspondence from the RO pertaining to 
monthly compensation payments reflects that the veteran's 
monthly rate included additional allowances for his spouse, 
and two children (both of whom were then under the age of 
18).


In April 2000, the veteran updated the status of his 
dependents, providing a            VA Form 21-0538 (Status of 
Dependents Questionnaire) that listed his daughter as a 
dependent for VA purposes as she was still under the age of 
18.  A report of contact from later that month, indicates he 
notified the RO by telephone conversation that he also 
claimed his son as a dependent (now over the age of 18), 
based on his attendance at a secondary educational 
institution.  The RO proceeded with payment of monthly 
compensation at the higher rate for two dependent children 
for several months.  

Then in a March 2001 decision, the RO granted basic 
eligibility for DEA benefits under Chapter 35 premised on the 
veteran's existing award of a total disability rating based 
on individual unemployability (TDIU).  

Following the above grant of basic eligibility for DEA, the 
veteran in April 2001 submitted a VA Form 21-674 (Request for 
Approval of School Attendance) with regard to each of his 
children, now both over the age of 18.  The accompanying form 
for his daughter's educational status indicated that she had 
commenced attendance at a university on August 23, 2000 on a 
full-time basis.           The veteran further indicated that 
he was paid an additional allowance (for compensation) for 
her as a dependent up until August 1, 2002, but which had 
apparently erroneously been discontinued.  He stated that his 
daughter planned to elect DEA benefits most likely in June 
2001.  Similar information was provided concerning the 
veteran's son, also indicating that his son had begun his 
secondary education in August 2000, and would probably elect 
DEA in June 2001. 

A May 2001 letter from the RO indicates confirmation that 
both children were   now listed as dependents for disability 
compensation purposes, based on school attendance.  

In July 2001, however, the RO notified the veteran it had 
received information that the veteran's son already elected 
DEA on August 23, 2000 at another VA office,  the RO in 
Atlanta, Georgia.  Since this contravened the regulation 
against dual compensation involving an additional allowance 
for a dependent child, and DEA benefits, it was proposed that 
the veteran's monthly rate of compensation would be reduced 
by approximately $190, effective August 23, 2000.

In response to the proposed action, the veteran through 
correspondence received on July 26, 2001 explained that his 
son had in fact elected to receive Chapter 35 benefits on 
August 23, 2000.  He stated that his son was forced to 
withdraw from school attendance one-month later due to 
medical reasons, and was planning to resume his course of 
education in the near future.  The veteran then further 
clarified that to his knowledge, his daughter had likewise 
elected DEA on August 23, 2000, and had been in school full-
time ever since.  He requested readjustment of his 
compensation benefits to reflect this change in dependent 
status.  

In August 2001, the RO implemented the proposed reduction in 
benefits with regard to the additional allowance the veteran 
had received for his son as a dependent over the past year, 
amending his monthly payments retroactively to recoup the 
amount paid beyond that due.  To the extent this was done, an 
overpayment of $2,335.20 was created.  The veteran has not 
since contested that overpayment, and it has been fully 
recouped.  For reasons not immediately obvious, though, the 
RO did not carry out the requested adjustment to the 
inclusion of the veteran's daughter as a dependent.  

In July 2002, the veteran sent further correspondence to the 
RO and again requested removal of his daughter as a dependent 
because of her continuing receipt of           DEA benefits.                

Upon receipt of this additional request, in October 2002 the 
RO (responsible for payment of the veteran's compensation 
benefits, and also from which this appeal originated) 
contacted the Decatur RO in Atlanta, Georgia, and confirmed 
that          the DEA benefits awarded to the veteran's 
daughter from that office became effective on August 23, 
2000.

In a November 2002 letter to the veteran notifying him of the 
disposition of recent pending claims for compensation 
benefits, the RO informed him that an additional allowance 
for his daughter had indeed been removed effective November 
1, 2002.  This had created an overpayment for the period of 
concurrent benefits formerly paid between August 23, 2000 and 
October 31, 2002.  The veteran was notified later that month 
that the amount of this indebtedness was $4,352.20.

The veteran filed a claim for waiver of this overpayment, 
which claim the RO's Committee on Waivers and Compromises 
denied in a January 2003 decision.  

During the pendency of the appeal of the above January 2003 
decision to the Board, the Committee reconsidered its 
original determination in May 2003 and granted a partial 
waiver in the amount of $2,156, which provided for a 
remaining debt of $2,196.20.  The stated basis for this 
partial waiver was in part that once the veteran notified the 
RO in July 2001 of his daughter's DEA election, even though 
after       the fact, there was substantial delay of another 
year in taking appropriate action. Also considered was the 
extent to which the record indicated some financial hardship 
that might be created by return of the overpayment.  The 
veteran has continued to contest the remaining portion of 
indebtedness of $2,196.20.

In support of his claim for waiver of the overpayment in 
question, the veteran has stated that he took all necessary 
measures to inform the RO of the duplicative awards once he 
became aware of them.  He also alleges that there was some 
obligation on the part of the Winston-Salem and Decatur ROs 
to coordinate the payment of different benefits to the 
veteran, and qualifying members of his family.  He has 
further pointed to circumstances that have created a degree 
of financial hardship on his part that include the fact that 
he is currently in receipt of             service-connected 
compensation at the 70-percent level for post-traumatic 
stress disorder (PTSD), and a TDIU.

Governing Law, Regulations and Analysis

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and it is determined that recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a)-(c) (West 2002); 
38 C.F.R. § 1.963 (2006).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side, and should consist of an outcome that is fair to 
both the obligor and the Federal Government.

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran (i.e., whether withholding of 
benefits or recovery would nullify the objective for which 
the benefits were intended); (5) the unjust enrichment of the 
veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit 
(including whether reliance on benefits results in 
relinquishment of a valuable right, or incurrence of a legal 
obligation). 38 C.F.R. § 1.965(a) (2006).  See also Narron v. 
West, 13 Vet. App. 223, 228 (1999), citing Ridings v. Brown, 
6 Vet. App. 544 (1994) (VA must address all relevant factors 
in determining whether to exercise its equitable discretion 
in a waiver of indebtedness claim).

The record does not reflect in this case, and the Committee 
also made the factual determination, that the veteran did not 
participate in any type of fraud, misrepresentation or bad 
faith in the circumstances that led to the creation of the 
indebtedness.  In view of the absence of a finding of bad 
faith on his part, the claim for recovery of overpayment will 
be resolved as a matter of equity and good conscience, with 
consideration of the factors enumerated above in the exercise 
of this equitable discretion.  See 38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.963(a).  

The first relevant factor for application in determining the 
propriety of waiver of indebtedness, is the extent to which 
the creation of the overpayment is attributable to fault on 
the part of the debtor.  In the present situation, the record 
indicates that the veteran initially notified the RO in July 
2001 that his daughter had been in receipt of DEA benefits 
under Chapter 35 since August 23, 2000, during which time 
period he had received an additional allowance for her as an 
extra dependent for disability compensation purposes.  Under 
VA law, an election of DEA by an eligible child is a bar to 
subsequent payment of additional amounts of compensation to a 
disabled veteran based on the child's school attendance on or 
after the age of  18 years.  See 38 U.S.C.A. § 3562; 38 
C.F.R. §§ 3.707, 21.3023.  The RO took action to remove the 
veteran's daughter as a dependent in November 2002, only 
after the veteran filed another request to do so in July 
2002.  Thus, notwithstanding the original July 2001 belated 
notification to the RO of his daughter's DEA election, there 
is at least a one-year period thereafter for which the 
failure to remove her as a dependent was due to delay on the 
part of VA, and not ascribable to the veteran.  Inasmuch as 
this occurred, it would appear that Committee's partial 
waiver of $2,156 already effectively compensated the veteran 
for this component of the original $4,352.20 of indebtedness.

With regard to the circumstances that led to creation of an 
overpayment up until the initial notification to the RO of 
the veteran's daughter's DEA election, however, there is 
indication of a significant delay on the part of the veteran 
in reporting the overlap with his compensation benefits, a 
situation as to which it may be found he had some role in its 
development.  The RO formally granted basic eligibility for 
DEA in March 2001, effective from May 2, 2000, in response to 
the veteran's pending claim.  The RO's March 30, 2001 letter 
accompanying the award of DEA eligibility notes an enclosed 
pamphlet explaining the program, which would have stated that 
concurrent receipt of an additional allowance and DEA 
benefits for a dependent child were precluded.  Though not 
part of the claims file, it was presumably sent absent 
evidence to the contrary.  See Davis v. Principi, 17 Vet. 
App. 29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  Hence, the veteran had constructive notice of the 
need to report a DEA election to the RO.  According to the 
record he did not report his daughter's DEA election (as of  
August 2000) until July 2001 in response to the proposed RO 
action to reduce benefits for his son as an extra dependent.  

There is some further evidence on which it would be 
reasonably be expected that the veteran had knowledge of the 
fact of his daughter's election of DEA benefits,   to the 
extent that it might have been reported even earlier to the 
RO.  In this respect,        it is not unreasonable to 
consider that he could have inquired directly with his 
daughter as to the status of her DEA election, since she had 
been in attendance at a university since August 2000.  There 
is information on file indicating that both the veteran's son 
and daughter resided at the same address as him throughout 
their attendance at a secondary educational institution.  As 
stated though, the veteran's April 2001 Request for Approval 
of School Attendance form, mentioned that his daughter was 
planning to elect DEA over the next several months, possibly 
even reflecting actual knowledge of the preclusion of 
concurrent benefits.  He already may have had general 
awareness of this information before then.  The veteran          
did not receive a detailed description of the DEA benefits 
program admittedly until after the March 2001 award of basic 
eligibility; previous correspondence from the RO (prior to 
the veteran's dependent's August 2000 election of DEA) 
though, had stated the need to report all information 
concerning status of dependents to that agency.  Accordingly, 
while the record does not clearly resolve which party, the 
veteran's daughter, or the veteran on her behalf filed the 
election of DEA benefits at the Decatur RO in Atlanta, and it 
may have indeed been her who commenced this claim, he 
nonetheless had some level of accountability to accurately 
apprise the Winston-Salem RO which provided his compensation 
benefits of the situation.             

The next determinative element of the waiver analysis 
consists of a balancing of faults between the debtor and the 
VA.  On this matter, there is not a substantial role that the 
RO had in the early stages of creation of the indebtedness -- 
for the first year of concurrent benefits paid, prior to the 
veteran's July 2001 notice of the same on which the RO did 
not take immediate action.  Between August 23, 2000 and the 
July 26, 2001 receipt of the veteran's statement, the RO did 
not receive notice of an election of DEA.  Given that a claim 
was initially in progress for basic eligibility for DEA, 
there may not have been reason for the RO to even believe 
this was the case.  Moreover, once the veteran did provide 
further information, this was in context of his April 2001 
assertion that his dependents had not yet elected DEA.  In 
any event, it is the veteran's responsibility to report any 
changes in the status of his dependents.

According to the third equitable factor for review, undue 
hardship of collection on the debtor, there is reason to 
believe that the recovery of the remaining $2,196 in debt if 
creating a financial inconvenience, would not constitute a 
substantial or overwhelming burden.  In reviewing the 
veteran's most recently updated financial circumstances, he 
is not presently employed, and has been in receipt of a TDIU 
providing essentially for disability compensation at the 100-
percent level for  several years.  He has submitted copies of 
Financial Status Report, VA Form       20-5655, dated in 
November 2002 which shows total monthly expenses that exceed 
his total monthly income by $257, and another such statement 
from January 2003 indicating that expenses exceeded income by 
$328.  These statements each also show several outstanding 
loans; the monthly repayments of which require a 
disproportionate amount of his income.  However, none are 
shown to be past due.  The veteran and his family do have 
$60,000 in assets and four automobiles, with no other 
significant expenses other than that noted.  As a result, 
there is no reason to indicate that there would be 
considerable difficulty in repaying the approximate $2,200 in 
indebtedness.  Debts owed to private entities are not 
entitled to payment ahead of those owed to the government.  
The veteran has also already contacted the RO in January 2003 
(prior to the grant of partial waiver from the original sum 
at $4,352) to prepare to repay the overpayment through 
withholding of subsequent monthly benefits due.       

Turning to the fourth dispositive element in this case, the 
repayment of the debt     in question would not in any manner 
defeat the purpose of payment of disability compensation to 
the veteran, including that which is allocated for any 
dependents.  Additional allowances are to be made for 
qualifying dependents.  See 38 U.S.C.A. § 1115.   During the 
timeframe in question since August 23, 2000 the veteran's 
dependent children based on their continuing educational 
status have already been provided assistance under Chapter 35 
to address educational needs.  This alleviated a portion of 
the financial burden that might have otherwise been incurred 
directly to them or the veteran himself to provide such 
assistance, and thus the removal of dependent status would 
not undermine the intended purpose of his compensation 
benefits in contributing to his overall income, inclusive of 
that for him and his dependents.  

As for the potential likelihood of any unjust enrichment to 
the veteran were he to retain the funds representing the 
current overpayment, that does not appear to be a decisive 
factor in this case, aside from the elements previously 
mentioned.  The applicable regulations are unequivocal in 
stating that concurrent receipt of an allowance for a 
dependent child, and DEA election from the same individual is 
precluded, and as a result there is no objective tenable 
basis upon which the additional benefits erroneously 
disbursed in this instance could be retained.  To do 
otherwise would be to unjustly enrich the veteran.  

Finally, there is no indication that the veteran has changed 
positions in detrimental reliance upon the expectation of 
receipt of the amount of indebtedness, such as through any 
particular purchase, or incurrence of another financial 
obligation.     The veteran may have incurred various costs 
due to having had a dependent child such as those concerning 
attendance at a university, but these existed prior to 
creation of circumstances that led to the overpayment at 
issue, and not based on reliance of the award of increased 
compensation benefits after the fact.
  
For these reasons and bases, the Board concludes that 
recovery of the overpayment to the veteran in the amount of 
$2,196.20 is not precluded in the interests of equity and 
good conscience.  Since the preponderance of the evidence is 
against the claim on appeal, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $2,196.20 is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


